People v Bryant (2017 NY Slip Op 06544)





People v Bryant


2017 NY Slip Op 06544


Decided on September 20, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 20, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
CHERYL E. CHAMBERS
SHERI S. ROMAN
JEFFREY A. COHEN
SYLVIA O. HINDS-RADIX, JJ.


2015-10653
 (Ind. No. 68/14)

[*1]The People of the State of New York, respondent,
vJeffrey M. Bryant, appellant.


Thomas N. N. Angell, Poughkeepsie, NY (Steven Levine of counsel), for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Bridget Rahilly Steller of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a resentence of the County Court, Dutchess County (Forman, J.), imposed May 21, 2015, upon his plea of guilty, on the ground that the resentence was excessive.
ORDERED that the resentence is affirmed.
The resentence imposed was not excessive (see People v Thompson, 150 AD3d 771; People v Suitte, 90 AD2d 80).
ENG, P.J., CHAMBERS, ROMAN, COHEN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court